DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  Double Patenting
2.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent # 10,694,407 (hereinafter ‘407). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 1, US patent ‘407 discloses:
A method of performing a ranging measurement using a wireless access point, the method comprising:


b) receiving an NDP announcement frame comprising the LTF Generation SACs from a second wireless device (Claim 1; Col. 11; lines 30-32);
c) receiving an UL-NDP frame from the second wireless device, wherein the UL- NDP frame comprises a first LTF sequence determined according to a first key value of the plurality of key values (Claim 1; Col. 11; lines 30-36);
d) transmitting a DL-NDP frame transmitted from the first wireless device, wherein the DL-NDP frame comprises a second LTF sequence determined according to a second key value of the plurality of key values (Claim 1; Col. 11; lines 36-40); and
e) computing ranging measurements between the first wireless device and the second wireless device using the first and second LTF sequences (Claim 1; Col. 11; lines 40-43).
Regarding claim 8, US patent ‘407 discloses:
A device for performing a ranging measurement using a wireless access point, the
device comprising (Claim 8; Col. 11; lines 65-66):
a memory for storing data (Claim 8; Col. 11; lines 65-66); and
a processor communicatively coupled to the memory and configured to execute
instructions for performing a method of ranging measurement (Claim 8; Col. 12; lines 1-4), the method comprising:
a) receiving a key management frame, wherein the key management frame
comprises a plurality of key values and associated LTF Generation SACs (Claim 8; Col. 12; lines 5-9);
b) transmitting an NDP announcement frame, wherein the NDP announcement

c) transmitting a UL-NDP frame, wherein the UL-NDP frame comprises a first
LTF sequence determined according to a first key value of the plurality of key values (Claim 8; Col. 12; lines 13-17);
d) receiving a DL-NDP frame from a first wireless device, wherein the DL-NDP
frame comprises a second LTF sequence corresponding to a second key value of the
plurality of key values (Claim 8; Col. 12; lines20-22); and
e) receiving a ranging measurements between the first wireless device and the
second wireless device, wherein the ranging measurement is computed using the first and
second LTF sequences (Claim 8; Col. 12; lines 20-24).

Regarding claim 12, US patent ‘407 discloses:
A device for performing a ranging measurement using a wireless access point, the
device comprising (Claim 12; Col. 12; lines 48-50):
a memory for storing data (Claim 12; Col. 12; lines 49-51); and
a processor communicatively coupled to the memory and configured to execute instructions for performing a method of ranging measurement, the method comprising (Claim 12; Col. 12; lines 52-54):
a) transmitting a key management frame from a first wireless device, wherein the key management frame comprises a plurality of key values and associated LTF Generation SACs (Claim 12; Col. 12; lines 55-59);
b) receiving an NDP announcement frame comprising the LTF Generation SACs from a second wireless device (Claim 12; Col. 12; lines 60-67);


d) transmitting a DL-NDP frame transmitted from the first wireless device, wherein the DL-NDP frame comprises a second LTF sequence corresponding to a second key value (Claim 12; Col. 13; lines 1-5);
e) authenticating that the first LTF sequence and the second LTF sequence are generated from reliable LTF Sequence Generation Information using the associated LTF Generation SACs (Claim 12; Col. 13; lines 1-5); and
f) computing ranging measurements between the first wireless device and the second wireless device using the first and second LTF sequences (Claim 12; Col. 13; lines 6-7);
.Dependent claims 2-7, 9-11 and 13-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent # 10,694,407.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 5-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 11,166,159, hereinafter Berger) in view of Seok (US 2014/0169290, hereinafter Seok).

Regarding claim 1, Berger discloses a method of performing a ranging measurement using a wireless access point (col. 11; lines 30-32; ranging operations), the method comprising:
transmitting a key management frame from a first wireless device (col. 9; lines 25-27 initiator transmits a frame) wherein the key management frame comprises a plurality of key values and associated LTF sequence code (fig. 4; Col. 11; lines  47-61 and Col.12; lines  60-65; The trigger frame 406 transmitted by the initiator 402 includes an indication of the encoding for the NDPs 408 and/or NDP 412 of the FTM exchange. Alternately or additionally, the NDP-A 410 transmitted by the initiator 402 may include an indication of the encoding for the NDP 412 of the FTM exchange. The indication of encoding in the trigger frame 406 or NDP-A 410 may be conveyed via any suitable of identifier or information, such as an indication of a codebook, a codebook index, a pilot sequence index, a polynomial selection, a polynomial starting state, a key value, a seed value, or a combination thereof. In some cases, the indication of encoding is used in combination with a token or sequence that is transmitted as an unprotected part (e.g., plain text);
b) receiving an NDP announcement frame comprising the LTF sequence code from a second wireless device (col. 2; lines 4-12; receiving NDP having LTF encoded);
c) receiving an UL-NDP frame from the second wireless device, wherein the UL- NDP frame comprises a first LTF sequence (Col. 2; lines 20-30; NDP having LTF received from the remote device) determined according to a first key value of the plurality of key values (Col. 6; lines 1-20 and Col. 7; lines 7-15; decoding information in trigger frame for different LTF sequences); d) transmitting a DL-NDP frame transmitted from the first wireless device, wherein the DL-NDP frame comprises a second LTF sequence (Col. 2; lines 20-30; NDP having LTF transmitted to the remote device) determined according to a second key value of the plurality of key values (Col. 5; 
e) computing ranging measurements between the first wireless device and the second wireless device using the first and second LTF sequences (Col. 4; lines 6-16; using first LTF and second LTF to determine the distance between the two devices).
	Berger does not explicitly disclose that the sequence code is Generation SACs.
In an analogous art, Seok discloses that the sequence code is Generation SACs.(Para 0085; sequence number can b authentication code). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Berger’s method by adding Seok's limitation in order to improve the reliability of a communication system.
	Regarding claim 2, Berger discloses authenticating that the first LTF sequence and the second LTF sequence are generated from reliable LTF Sequence Generation Information using the associated LTF Generation SACs (Col. 12; lines 8-17; the encoded LTF may be encoded using any suitable modulation technique, such as binary phase shift keying (BPSK), quadrature phase shift keying (QPSK), or the like. For example, a pilot sequence for encoding an NDP LTF may include a BPSK or QPSK modulated pilot sequence that is generated based on a respective codebook or sequence generator).
Regarding claim 8, Berger discloses a device for performing a ranging measurement using a wireless access point (Col. 4; line 59; access point), the device comprising: a memory (Col. 24; line 17, memory) for storing data; and a processor (Col. 24; line 24-proessory) communicatively coupled to the memory and configured to execute instructions for performing a method of ranging measurement,  (Col. 11; lines 30-32; ranging operations), the method comprising:

b) receiving an NDP announcement frame comprising the LTF sequence code from a second wireless device (col. 2; lines 4-12; receiving NDP having LTF encoded);
c) receiving an UL-NDP frame from the second wireless device, wherein the UL- NDP frame comprises a first LTF sequence (Col. 2; lines 20-30; NDP having LTF received from the remote device) determined according to a first key value of the plurality of key values (Col. 6; lines 1-20 and Col. 7; lines 7-15; decoding information in trigger frame for different LTF sequences); d) transmitting a DL-NDP frame transmitted from the first wireless device, wherein the DL-NDP frame comprises a second LTF sequence (Col. 2; lines 20-30; NDP having LTF transmitted to the remote device) determined according to a second key value of the plurality of key values (Col. 5; lines 50-65; and Col. 6; lines 1-20; trigger frame provide information for decryption to the receiving devices); and

	Berger does not explicitly disclose that the sequence code is Generation SACs.
In an analogous art, Seok discloses that the sequence code is Generation SACs.(Para 0085; sequence number can b authentication code). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Berger’s method by adding Seok's limitation in order to improve the reliability of a communication system.
Regarding claim 12, Berger discloses a device for performing a ranging measurement using a wireless access point (Col. 4; line 59; access point), the device comprising: a memory (Col. 24; line 17, memory) for storing data; and a processor (Col. 24; line 24-proessory) communicatively coupled to the memory and configured to execute instructions for performing a method of ranging measurement,  (Col. 11; lines 30-32; ranging operations), the method comprising:
transmitting a key management frame from a first wireless device (Col. 9; lines 25-27 initiator transmits a frame) wherein the key management frame comprises a plurality of key values and associated LTF sequence code (fig. 4; Col. 11; lines 47-61 and Col.12; lines  60-65; The trigger frame 406 transmitted by the initiator 402 includes an indication of the encoding for the NDPs 408 and/or NDP 412 of the FTM exchange. Alternately or additionally, the NDP-A 410 transmitted by the initiator 402 may include an indication of the encoding for the NDP 412 of the FTM exchange. The indication of encoding in the trigger frame 406 or NDP-A 410 may be conveyed via any suitable of identifier or information, such as an indication of a codebook, a codebook index, a pilot sequence index, a polynomial selection, a polynomial starting state, a key value, a seed value, or a combination thereof. In some cases, the indication of encoding 
b) receiving an NDP announcement frame comprising the LTF sequence code from a second wireless device (col. 2; lines 4-12; receiving NDP having LTF encoded);
c) receiving an UL-NDP frame from the second wireless device, wherein the UL- NDP frame comprises a first LTF sequence (Col. 2; lines 20-30; NDP having LTF received from the remote device) determined according to a first key value of the plurality of key values (Col. 6; lines 1-20 and Col. 7; lines 7-15; decoding information in trigger frame for different LTF sequences); 
d) transmitting a DL-NDP frame transmitted from the first wireless device (Col. 2; lines 1-20), wherein the DL-NDP frame comprises a second LTF sequence (Col. 2; lines 20-30; NDP having LTF transmitted to the remote device) determined according to a second key value of the plurality of key values (Col. 5; lines 50-65; and Col. 6; lines 1-20; trigger frame provide information for decryption to the receiving devices); and
e) authenticating that the first LTF sequence and the second LTF sequence are generated from reliable LTF Sequence Generation Information using the associated LTF Generation SACs (Col. 12; lines 8-17; the encoded LTF may be encoded using any suitable modulation technique, such as binary phase shift keying (BPSK), quadrature phase shift keying (QPSK), or the like. For example, a pilot sequence for encoding an NDP LTF may include a BPSK or QPSK modulated pilot sequence that is generated based on a respective codebook or sequence generator); and 
f) computing ranging measurements between the first wireless device and the second wireless device using the first and second LTF sequences (Col. 4; lines 6-16; using first LTF and second LTF to determine the distance between the two devices).
	Berger does not explicitly disclose that the sequence code is Generation SACs.

	Regarding claims 5, 9, and 15, Berger discloses transmitting an acknowledgement frame responsive to the key management frame (Col. 8; lines 52-55; ACKs).
	Regarding claims 6, 10, and 16, Berger discloses wherein the NDP announcement frame comprises a VHT NDP announcement frame (Col. 13; lines 20-25; VHT).
Regarding claims 7, 11 and 17, Berger discloses wherein the NDP announcement frame comprises an HE NDP announcement frame (Col. 11; lines 36-39; High Efficiency of NDP).

4.	Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Berger/Seok and further in view Merlin et al. (US 2016/0323424, hereinafter Merlin).
	Regarding claims 3 and 13, Berger/Seok does not explicitly disclose determining that the first LTF sequence is invalid based on the key values.
	In an analogous art, Merlin discloses determining that the first LTF sequence is invalid based on the key values (para 0196; AID invalid or improper).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Berger/Seok’s method by adding Merlin's disclosure in order to improve the reliability of a communication system.
Regarding claims 4 and 14, Berger/Seok does not explicitly disclose disregarding the first LTF sequence as signal noise when the first LTF sequence is determined to be invalid.
In an analogous art, Merlin discloses disregarding the first LTF sequence as signal noise when the first LTF sequence is determined to be invalid (para 0196).



Conclusion	
                        5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462